Title: 3. To Hendrik Calkoen, 6 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       3d. Letter
       Sir
       Amsterdam October the 6. 1780
      
      Your Third Proposition is to shew that America, notwithstanding the War, daily increases in Strength and Force.”
      It is an undoubted Fact that America, daily increases in Strength and Force: but it may not be so easy to prove this to the Satisfaction of an European, who has never been across the Atlantick. However some Things may be brought into Consideration, which may convince, if properly attended to.
      1. It may be argued from the Experience of former Wars, during all which the Population of that country was so far from being diminished or even kept at a Stand, that it was always found at the End of a War that the Numbers of People, had increased during the Course of it, nearly in the Same Ratio as in Time of Peace. Even in the last French War which lasted from 1755 to 1763, during which Time, the then American Colonies, made as great Exertions, had in the Field as great a Number of Men, and put themselves to as great an Expence, in Proportion to the Numbers of People, as the united States have done during this War; it was found that the Population had encreased nearly as fast as in times of Peace.
      2. If you make Enquiry into the Circumstances of the different Parts of America at this day, you find the People in all the States pushing their Settlements out into the Wilderness, upon the Frontiers, cutting down the Woods and subduing new Lands, with as much Eagerness and Rapidity, as they used to do in former Times of War or Peace. This Spreading of the People into the Wilderness, is a decisive Proof of the increasing Population.
      3. The only certain Way of determining the Ratio of the Increase of Population is by authentic Numerations of the People, and regular official Returns. This has I believe never been done generally in former Wars, and has been generally omitted in this. Yet some States have made these Returns. The Massachusetts Bay for Example, had a Valuation about the year 1773 or 1774, and again the last year 1779 they had another. In this Period of five years, that State was found to have encreased, both in Number of People and in Value of Prop­erty, more than it ever had grown before in the Same Period of Time. Now the Massachusetts Bay, has had a greater Number of Men employed in the War, both by Land and sea in Proportion to the Numbers of her Inhabitants than any other state of the thirteen. She has had more Men killed, taken Prisoners, and died of sickness, than any other state: Yet her growth, has been as rapid as ever—from whence it may be fairly argued that all the other States have grown in the same or a greater Proportion.
      4. It has been found by Calculations, that America, has doubled her Numbers even by natural Generation alone, upon an Average, about once in Eighteen Years. This War has now lasted, near six Years. In the Course of it, We commonly compute in America that We have lost by sickness and the sword and Captivity, about five and thirty Thousand Men. But the Numbers of People have not increased less than Seven hundred and Fifty thousand, souls, which give at least an hundred Thousand fighting Men. We have not less probably than seventy thousands of Fighting Men in America, more than We had, on the day that Hostilities were first commenced on the 19 of April 1775. There are near Twenty thousand Fighting Men Added to the Numbers in America every Year. Is this the Case with our Ennemy, Great Britain? Which then can maintain the War the longest?
      
       I have the Honour to be &c.
      
      5. If America increases in Numbers, she certainly increases in Strength. But her Strength increases in other respects. The Discipline of her Armies increase. The skill of her Officers, increase by Sea and Land—her skill in military Manufactures, such as those of Salt Peter, Powder, Fire Arms, Cannon, Musquets, increases. Her skill in Manufactures of Flax and Wool for the first necessity, increases—her Manufactures of salt also increases, and all these are Augmentations of Strength and Force to maintain her Independence. Further her Commerce increases every Year—the Number of Vessells She has had this Year in the Trade to the West Indies—the Number of Vessells arrived in Spain, France, Holland, and Sweeden, shew that Her Trade is greatly increased this Year.
      But above all her Activity skill Bravery and success in Privateering, increases every Year. The Prizes she has made from the English this Year, will defray more than one half of the whole Expence of this Years War. I only submit to your consideration a few Hints which will enable you to Satisfy yourself by Reflection, how fast the Strength and Force of America increases.
      I have the Honour to be
      